802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew LUNA, Plaintiff-Appellant,v.FORD MOTOR CO., Defendant-Appellee.
No. 84-1819.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1986.

Before JONES and KURPANSKY, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs on appeal, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  The defendant has filed a motion to dismiss to which the plaintiff has failed to respond.


2
It appears from the record that this appeal arises from plaintiff's November 16, 1984, notice of appeal from an order entered August 6, 1984, granting judgment notwithstanding the verdict and the November 8, 1984, order denying motion to amend the complaint.  On March 10, 1986, a panel of this Court dismissed the part of the appeal only as it applies to the August 6, 1984, order.  Only the appeal as it applies to the November 8, 1984, order is presently pending before the Court.  The defendant has filed a motion to dismiss the appeal on the basis that plaintiff has failed to raise any possible issues pertaining to the November 8, 1984, order.  Rule 8, Rules of the Sixth Circuit, prohibits the filing of motions to dismiss for other than jurisdictional grounds.


3
A review of the briefs indicates that the plaintiff has not addressed any issue pertaining to the November 8, 1984, order.  Issues not presented in the appellate briefs are deemed abandoned and withdrawn from appellate review.   Davis v. Maggio, 706 F.2d 568 (5th Cir.1983);  Ellingson v. Burlington Northern, Inc., 653 F.2d 1327 (9th Cir.1981).  Since there were no issues presented relating to the November 8, 1984, order all possible issues are deemed abandoned and there are no issues for this Court to review.


4
It is ORDERED that the motion to dismiss be denied and the November 8, 1984, order of the district court affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.